IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2442 Disciplinary Docket No. 3
                                          :
KATRINA F. WRIGHT                         :   Board File No. C1-17-931
                                          :
                                          :   (Supreme Court of New Jersey,
                                          :   D-96 Sept. Term 2016)
                                          :
                                          :   Attorney Registration No. 52233
                                          :
                                          :   (Out of State)


                                       ORDER


PER CURIAM


      AND NOW, this 9th day of March, 2018, having failed to respond to a Notice and

Order directing her to provide reasons against the imposition of reciprocal discipline,

Katrina F. Wright is suspended from the practice of law in the Commonwealth of

Pennsylvania for six months. She shall comply with all the provisions of Pa.R.D.E. 217.